     Case 2:18-cv-02081-TLN-KJN Document 64 Filed 02/12/19 Page 1 of 3


 1   AARON J. FISCHER (SBN 247391)                     JESSICA VALENZUELA SANTAMARIA
      Aaron.Fischer@disabilityrightsca.org             (220934)
 2   ANNE HADREAS (SBN 253377)                           jvs@cooley.com
      Anne.Hadreas@disabilityrightsca.org              MARK A. ZAMBARDA (314808)
 3   DISABILITY RIGHTS CALIFORNIA                        mzambarda@cooley.com
     1330 Broadway, Suite 500                          ADDISON M. LITTON (305374)
 4   Oakland, CA 94612                                   alitton@cooley.com
     Telephone: (510) 267-1200                         COOLEYLLP
 5   Fax: (510) 267-1201                               3175 Hanover Street
                                                       Palo Alto, CA 94304-1130
                                                       Telephone: (650) 843-5000
 6   TIFANEI RESSL-MOYER (SBN 319721)                  Fax: (650) 849-7400
      Tifanei.Ressl-Moyer@disabilityrightsca.org
 7   DISABILITY RIGHTS CALIFORNIA                      KATHLYN A. QUERUBIN (SBN 275085)
     1831 K Street                                       kquerubin@cooley.com
 8   Sacramento, CA 95811                              COOLEYLLP
     Telephone: (916) 504-5800                         101 California Street, 5th Floor
 9   Fax: (916) 504-5801                               San Francisco, CA 94111-5800
                                                       Telephone: (415) 693-2000
10   DONALD SPECTER (SBN 83925)                        Fax: (415) 693-2222
      DSpecter@prisonlaw.com
11   MARGOT MENDELSON (SBN 268583)                     Attorneys for Plaintiffs
      MMendelson@prisonlaw.com
12   SOPHIE HART (SBN 321663)
      SophieH@prisonlaw.com
13   PRISON LAW OFFICE
     1917 Fifth Street
14   Berkeley, California 94 710
     Telephone: (510) 280-2621
15   Fax: (510) 280-2704

16   Attorneys for Plaintiffs

17                                UNITED STATES DISTRICT COURT

18                              EASTERN DISTRICT OF CALIFORNIA
19   LORENZO MAYS, RICKY                             Case No.: 2:18-cv-02081 TLN KJN
     RICHARDSON, JENNIFER BOTHUN,
20   ARMANI LEE, LEERTESE BEIRGE, and                CLASS ACTION
     CODY GARLAND, on behalf of
21   themselves and all others similarly situated,   DECLARATION OF JACKIE BURKE

22                      Plaintiffs,
            v.
23
     COUNTY OF SACRAMENTO
24
                        Defendant.
25
26
27
28

                                                                       Case No.: 2:18-cv-02081 TLN KJN
                                                                              BURKE DECLARATION
     Case 2:18-cv-02081-TLN-KJN Document 64 Filed 02/12/19 Page 2 of 3


 1   I, Jackie Burke, declare as follows:
 2
            1.      I have personal knowledge of the following facts and would competently
 3
     testify to them if called upon by a court to do so.
 4
            2.      I am a pretrial detainee in Sacramento County's Main Jail. I have been
 5
     detained since approximately May 19, 2018.
 6
            3.      I have been diagnosed with a serious mental illness. I take psychotropic
 7
     medications to treat my mental illness.
 8
            4.      I am currently on T-Sep status. I have spent more than seven months,
 9
     almost all of my time in the Jail, on T-Sep status.
10
            5.      When I first arrived on T-Sep, my cell was filthy. There were feces
11
     smeared on the walls. I had to clean the feces myself, but I was not given any cleaning
12
     supplies for a few days. I also was not given a mattress to sleep on for a few days and
13
     had to sleep on the cold concrete.
14
            6.      In my unit, I have seen guys in their cells who rub feces all over
15
     themselves and the walls. The unit smells awful.
16
            7.      I am having a difficult time coping on T-Sep. I feel like I can't take care
17
     of myself and have become much more depressed. I sleep all of the time: when I wake
18
     up, I feel down, so I just keep sleeping. The more I sleep the harder I find it to get up.
19
     To cope, I have begun cutting myself.
20
            8.      My depression became so severe that I felt like killing myself. I was
21
     placed on suicide watch for 6 or 7 days, and then I was sent to the IOP program. But, I
22
     was transferred back to T-Sep after only 2 days.
23
            9.      The only treatment I receive for my mental illness on T-Sep is
24
     medication. There is no one-on-one therapy and we do not have group classes. What
25
     little contact I do have with psychiatric staff is cell-side. I feel that it doesn't matter
26
     what I say to them; no matter what I answer I give them they do not provide me with
27
     any treatment. It seems like their only concern is making sure I do not kill myself.
28
                                                     2                  Case No.: 2:18-cv-02081 TLN KJN
                                                                                BURKE DECLARATION
     Case 2:18-cv-02081-TLN-KJN Document 64 Filed 02/12/19 Page 3 of 3


 1            I declare under penalty of perjury that the forgoing is true and correct. Executed
 2   this   fo day of February, 2019 at Sacramento, California.
 3
 4
 5
 6
 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
                                                    3                 Case No.: 2:18-cv-02081 TLN KJN
                                                                              BURKE DECLARATION
